BY THE COURT.
Epitomized Opinion
This was an action to subject an équitable interest of Joseph Uhlman in certain property to the payment of plaintiff’s judgment. The contract for the purchase of the real estate in question was a joint contract of Uhlman and his wife. The evidence disclosed that the wife had made all the payments on the property. The deed was made to Uhman and his wife jointly and later Uhlman deeded his share to his wife. At the close o,f plaintiff’s evidence the defendants moved the court for a judgment for defendants. As this motion was sustained, the plaintiff prosecuted error. In sustaining the. judgment of the lower court, the Court of Appeals held:
1. In the absence of affirmative facts pertaining to show that Uhlman either had some substantial interest in the property or had contributed to the purchase price the property in question would not be subjected to the payment of' this judgment, and therefore the motion was properly sustained.